                                                           THE HONORABLE TIMOTHY W. DORE
1                                                                                    CHAPTER 7
                                                                  Hearing: May 15, 2020, 9:30 a.m.
2                                                                              Telephonic hearing

3

4

5

6
                           UNITED STATES BANKRUPTCY COURT FOR THE
7                              WESTERN DISTRICT OF WASHINGTON

8     In Re:
                                                           CASE No. 18-10441-TWD
9     THOMAS RAOUL WILLIAMSON and
      JUDITH AYA WILLIAMSON,                             OPPOSITION TO MOTION FOR
10                                                       CONTEMPT
                Williamsons
11

12             Grasman-Montgomery Enterprises, Inc. opposes the motion for contempt brought by the

13   Williamsons. The only issue raised in their motion that is legitimately before this Court is

14   whether GME’s claim that the deed of trust on the property that is the subject of this motion

15   secures attorneys’ fees violates the discharge injunction of 11 USC § 524(a). The other claims

16   raised in the motion are not within this Court’s jurisdiction and should be ignored.

17   Attorneys’ fees

18             The Williamsons completely mischaracterize the nature of the ongoing litigation to which

19   they object. That litigation has had nothing to do with any discharged debt, thus it does not

20   implicate the discharge injunction. The litigation has addressed solely the question of whether

21   the deed of trust on real property that was abandoned from their bankruptcy estate secures

22   attorneys’ fees under the terms of the deed of trust. As GME stated in its reply on summary

      OPPOSITION TO MOTION FOR CONTEMPT - 1                             Advocates Law Group, PLLC
                                                                                Scott Milburn
                                                                                 Suite 2276
                                                                              22525 SE 64th Pl
                                                                            Issaquah, WA 98027
                                                                               (206) 890-0491

      Case 18-10441-TWD           Doc 77     Filed 05/08/20    Ent. 05/08/20 15:49:19       Pg. 1 of 8
     judgment, the only contested issue was “whether the attorneys’ fees associated with protecting
1
     GME’s interest are secured by the deed of trust.”
2
            In the proceeding before this Court, the Court ruled that the deed of trust secured only
3
     $100,000 of the principal of the promissory note, plus interest, but it did not secure attorneys’
4
     fees due under the promissory note. The Court explicitly acknowledged in its oral findings and
5
     conclusions, however, that while it was ruling that the deed of trust did not secure fees incurred
6
     under the promissory note provisions, there are provisions in the deed of trust itself that could
7
     independently give rise to a secured claim for attorneys’ fees. As the Court acknowledged during
8
     the hearing, “Sections 32, 33, and 35 are the other sections of the deed of trust that might provide
9
     an independent basis for including some attorney's fees as part of the claim.” (Transcript p. 15, 9-
10
     11.)
11
            This Court was clearly not ruling that attorneys’ fees could not under any circumstances
12
     become part of the secured claim; quite the contrary – the Court was acknowledging that the
13
     secured claim might indeed include attorneys’ fees based on the deed of trust provisions. While
14
     the Court observed that there was no evidence before it as to the amount of fees related to
15
     protecting the collateral or the beneficiary’s interest, that evidence was presented to the superior
16
     court in the foreclosure action.
17
            The question of whether attorneys’ fees are secured by the deed of trust provisions, and
18
     the secured amount, is exactly what GME has been arguing in the superior court proceeding, and
19
     it has nothing to do with discharged debt.
20
            The deed of trust explicitly secures “Additional Fees,” which include attorneys’ fees with
21
     interest at 4.5% compounded monthly. (Paragraph 32.) Further, failure to pay the Additional
22

      OPPOSITION TO MOTION FOR CONTEMPT - 2                              Advocates Law Group, PLLC
                                                                                 Scott Milburn
                                                                                  Suite 2276
                                                                               22525 SE 64th Pl
                                                                             Issaquah, WA 98027
                                                                                (206) 890-0491

      Case 18-10441-TWD           Doc 77     Filed 05/08/20     Ent. 05/08/20 15:49:19       Pg. 2 of 8
     Fees themselves constitutes a default under the deed of trust, in addition to failure to pay the
1
     principal. (Paragraph 28.) Thus, the attorneys’ fees being sought as part of the foreclosure are
2
     created in the deed of trust, not the promissory note. In addition, in the event of default, the
3
     beneficiary has the right to pursue foreclosure for all amounts owed under the deed of trust,
4
     including the Additional Fees. (Paragraph 36.)
5
             Nowhere in the deed of trust is there any language that states that the deed of trust does
6
     not secure the Additional Fees that are explicitly listed as additional obligations owed by the
7
     trustor and secured by the deed of trust, and whose failure to pay constitutes default under the
8
     deed of trust.
9
             The litigation over attorneys’ fees addresses solely whether the terms of the deed of trust
10
     secure any of those fees, as this Court acknowledge they might, so it does not conflict with this
11
     Court’s previous ruling or the discharge injunction. GME is not in contempt.
12
             Williamsons also complain that GME requested “at least $58,068.38 in post-petition
13
     fees.” That is true, because GME also argued to the superior court that Section 506(b) of the
14
     Bankruptcy Code specifically provides that if a creditor has an over-secured claim (i.e., the value
15
     of the creditor's collateral exceeds the secured claim on the date the debtor filed bankruptcy),
16
     then the creditor is allowed a claim for post-petition interest and any reasonable fees, costs, or
17
     charges provided under the loan documents. 11 USC § 506(b). The Ninth Circuit has similarly
18
     recognized that Section 506(b) defines “the portion of the [post-petition] fees which shall be
19
     afforded secured status,” which is all the post-petition fees up to the value of the collateral. In re
20
     SNTL Corp., 571 F. 3d 826, 841 (9th Cir 2009). Here, the value of the collateral exceeded the
21
     secured balance as of the date of the petition (and today), and the deed of trust provides for
22

      OPPOSITION TO MOTION FOR CONTEMPT - 3                                Advocates Law Group, PLLC
                                                                                   Scott Milburn
                                                                                    Suite 2276
                                                                                 22525 SE 64th Pl
                                                                               Issaquah, WA 98027
                                                                                  (206) 890-0491

      Case 18-10441-TWD           Doc 77     Filed 05/08/20      Ent. 05/08/20 15:49:19        Pg. 3 of 8
     attorneys’ fees as additional secured amounts, so under Section 506(b) the post-petition fees are
1
     allowed as a secured claim. Again, this has nothing to do with discharged debt.
2
               Responding to one point the Williamsons make, GME did point out to the superior court
3
     that this Court’s ruling was not necessarily binding on it, because “state courts are not bound by
4
     federal court interpretations of state statutes.” In re Elliott, 74 Wn.2d 600, 602, 446 P.2d 347
5
     (1968), cited by Fed. Home Loan Bank of Seattle v. Credit Suisse Sec. (USA), LLC, 194 Wash.
6
     2d 253, 268, 449 P.3d 1019, 1026 (2019). The interpretation of the deed of trust language is a
7
     state contract and state statutory law issue, thus the superior court is not bound a federal court
8
     ruling on that state law issue.
9
               In sum, GME is entitled to seek attorneys’ fees under the terms of the deed of trust,
10
     consistent with this Court’s findings and conclusions that fees might be secured by the deed of
11
     trust provisions, and that claim does not impact the discharge. The motion for contempt should
12
     be denied. Additionally, the Court should confirm that at least the post-petition fees can be
13
     secured by the deed of trust, up to the amount of equity in the property, pursuant to 11 USC §
14
     506(b).
15
     Other claims
16
               The Williamsons raise several alleged issues related to the property post abandonment –
17
     that GME sought to negotiate a settlement of the attorneys’ fee claim through a sharing of the net
18
     proceeds of the sale of the abandoned property, and that GME failed to cooperate in the sale
19
     process. Neither issue is subject to the jurisdiction of this Court.
20
               Once the property was abandoned, it was no longer an asset of the bankruptcy estate, and
21
     this Court retained no further jurisdiction over it.
22

      OPPOSITION TO MOTION FOR CONTEMPT - 4                                 Advocates Law Group, PLLC
                                                                                    Scott Milburn
                                                                                     Suite 2276
                                                                                  22525 SE 64th Pl
                                                                                Issaquah, WA 98027
                                                                                   (206) 890-0491

      Case 18-10441-TWD            Doc 77     Filed 05/08/20     Ent. 05/08/20 15:49:19       Pg. 4 of 8
            Property abandoned under § 554 ceases to be part of the estate, and it reverts to
1           the debtor and stands as if no bankruptcy petition was filed. In re Dewsnup, 908
            F.2d 588, 590 (10th Cir. 1990). Once the Real Property ceases to be a part of the
2           bankruptcy estate, this Court lacks jurisdiction over the property, In re Gardner,
            913 F.2d 1515 (10th Cir. 1990), and the Debtor is free to deal with the Real
3           Property without concern for the bankruptcy laws.

4    In re Rich, 510 B.R. 366 (Bankr. D. Utah 2014). Thus, this Court has no jurisdiction to

5    consider any issues related to the property post-abandonment. Even if the Court were to

6    consider the issues, they have no merit.

7           The assertion that GME improperly “demanded” more money from the Williamsons to

8    consent to a sale is specious. The parties have an ongoing dispute over whether GME is entitled

9    to additional proceeds of sale of the abandoned home, based on whether the deed of trust secures

10   attorneys’ fees. GME did suggest the parties could settle the dispute by sharing the excess

11   proceeds, but that was neither a demand nor did it relate to an asset of the estate, thus the

12   Williamsons and GME are free to negotiate any resolution of the dispute over attorneys’ fees

13   using the equity in the property because that is not subject to the jurisdiction of this Court post-

14   abandonment.

15          The Williamsons also assert that GME failed to cooperate in the sale of the property that

16   was scheduled to close in March. That is untrue. The Williamsons make two basic claims – GME

17   failed to supply a payoff amount to the escrow agent, and GME did not provide escrow the

18   documents necessary to close the transaction. Neither is true.

19          As described in the declaration of Scott Milburn, a few days before closing the parties

20   worked out an agreement that would have none of the proceeds paid to GME at closing, and the

21   Williamsons’ attorney informed the closing agent of the existence of the agreement and the fact

22   that she would not be distributing any of the sale proceeds to GME. Consequently, there was no

      OPPOSITION TO MOTION FOR CONTEMPT - 5                               Advocates Law Group, PLLC
                                                                                  Scott Milburn
                                                                                   Suite 2276
                                                                                22525 SE 64th Pl
                                                                              Issaquah, WA 98027
                                                                                 (206) 890-0491

      Case 18-10441-TWD           Doc 77     Filed 05/08/20      Ent. 05/08/20 15:49:19       Pg. 5 of 8
     payoff figure for GME to provide because there was nothing being paid off, and to suggest
1
     otherwise is a blatant mischaracterization of the facts.
2
            Similarly, GME was prepared to provide the necessary documentation and was just
3
     waiting confirmation from the escrow agent as to what she needed. When the Williamsons’
4
     attorney informed the closing agent of the agreement regarding the proceeds, he also requested
5
     that she confirm what documents she needed from GME to close the transaction. She responded
6
     that she would do so as soon as she heard back from the title company and knew exactly what
7
     the title company was requiring. Obviously, at that time the escrow agent was still uncertain
8
     what documents she needed, so naturally GME had no way of knowing exactly what to provide.
9
     Several days later, when the escrow agent had heard back from the title company, she started
10
     writing an email to the attorneys listing the documents she needed. As she was writing that
11
     email, she was informed by one of the realtors in the transaction that the deal was off. GME had
12
     been prepared to provide the necessary documents, and it was just waiting to get a confirmation
13
     from escrow as to what was needed, so it did not fail to act in a way that caused the deal to fall
14
     through.
15
            The claim that GME caused the transaction not to close is a red herring.
16
            Finally, the Williamsons request this Court to enter orders regarding the sale of the
17
     subject real estate. That property was abandoned by the trustee as an asset of the estate, thus the
18
     bankruptcy court no longer has jurisdiction over it. In re Rich. The property is now the subject of
19
     the jurisdiction of the superior court in the foreclosure action. Any issues regarding the sale of
20
     that abandoned property are far beyond this Court’s ancillary jurisdiction to “interpret” and
21
     “effectuate” its orders. In re Taylor, 884 F.2d 478, 481 (9th Cir. 1989). Consequently, this Court
22

      OPPOSITION TO MOTION FOR CONTEMPT - 6                              Advocates Law Group, PLLC
                                                                                 Scott Milburn
                                                                                  Suite 2276
                                                                               22525 SE 64th Pl
                                                                             Issaquah, WA 98027
                                                                                (206) 890-0491

      Case 18-10441-TWD           Doc 77     Filed 05/08/20     Ent. 05/08/20 15:49:19       Pg. 6 of 8
     lacks the authority to enter orders regarding the abandoned property that is within the state
1
     court’s jurisdiction.
2
     Conclusion
3
             The motion for contempt should be denied.
4
             Dated May 8, 2020, at Issaquah, Washington.
5

6

7

8                                                       Scott A. Milburn, WSBA #15355
                                                        Advocates Law Group, PLLC
9                                                       22525 SE 64th Pl, Suite 2276
                                                        Issaquah, WA 98027
10                                                      Telephone: (206) 890-0491
                                                        Email: smilburn@advocateslg.com
11

12

13

14

15

16

17

18

19

20

21

22

      OPPOSITION TO MOTION FOR CONTEMPT - 7                             Advocates Law Group, PLLC
                                                                                Scott Milburn
                                                                                 Suite 2276
                                                                              22525 SE 64th Pl
                                                                            Issaquah, WA 98027
                                                                               (206) 890-0491

      Case 18-10441-TWD          Doc 77     Filed 05/08/20     Ent. 05/08/20 15:49:19       Pg. 7 of 8
                                         CERTIFICATE OF SERVICE
1
            I hereby certify that I am a citizen of the United States, a resident of the state of Washington,
2    over the age of 18 years and am not a party to the above-captioned action, and that on this May 8,
     2020, I caused to be served, via the method indicated below, a true and correct copy of this
3    Declaration of Scott Milburn upon the following:

4
     Office of the U.S. Trustee
5    Nancy James
     (via Notice of Electronic Filing)
6
     Alan J. Wenokur
7    (via Notice of Electronic Filing)

8
     (via Notice of Electronic Filing)
9
            Dated this May 8, 2020.
10

11                                                  /s/ Scott Milburn
                                                    Scott Milburn
12

13

14

15

16

17

18

19

20

21

22

      OPPOSITION TO MOTION FOR CONTEMPT - 8                               Advocates Law Group, PLLC
                                                                                  Scott Milburn
                                                                                   Suite 2276
                                                                                22525 SE 64th Pl
                                                                              Issaquah, WA 98027
                                                                                 (206) 890-0491

      Case 18-10441-TWD           Doc 77     Filed 05/08/20      Ent. 05/08/20 15:49:19       Pg. 8 of 8
